Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 5, 2017

                                      No. 04-16-00721-CV

                     402 LONE STAR PROPERTY, LLC and Craig Otto,
                                     Appellants

                                                v.

                                    Barry L. BRADFORD,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08653
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER

        Pursuant to this court’s order of November 16, 2016, appellants’ brief was due thirty days
after the date the complete appellate record was filed in this court. The reporter’s record was
filed November 17, 2016, and the clerk’s record was filed November 30, 2016. Accordingly,
appellants’ brief was due December 30, 2016. Neither the brief nor a motion for extension of
time was filed.

       We therefore ORDER appellants to file their brief and a written response reasonably
explaining their failure to timely file the brief in this court on or before January 17, 2017. If
appellants fail to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

        In our November 16, 2016 order, we also ordered appellants to file a docketing statement
on or before December 20, 2016, providing this court with information regarding retention of
counsel. No docketing statement or other document showing appellants obtained counsel has
been filed. In that order we advised appellant Craig Otto that as a non-lawyer, he was not
permitted to represent 402 Lone Star Property, LLC in this appeal. See Rodriguez v. Marcus,
484 S.W.3d 656, 657–58 (Tex. App.—El Paso 2015, no pet.) (citing TEX. R. CIV. P. 7). Thus,
although he may file a pro se brief on his own behalf, he may not file a brief on behalf of
appellant 402 Lone Star Property, LLC unless he provides proof he is a lawyer licensed to
practice law in the state of Texas.
       We order the clerk of this court to serve a copy of this order on appellants and all
counsel.

                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court